Citation Nr: 1039230	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  04-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD; and if so, whether service 
connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant had active duty for training from January 1981 to 
July 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico, that denied entitlement to service connection for 
post traumatic stress disorder (PTSD).  The appellant filed a 
notice of disagreement in January 2004 and the RO issued a 
statement of the case dated in July 2004.  The appellant filed a 
substantive appeal in July 2004. 

In October 2007, this matter was remanded by the Board for 
additional development and adjudication.   

In this case, the Board notes that, in a rating decision issued 
in November 2001, the RO denied entitlement to service connection 
for, inter alia, "Neuropsychiatric Disorder also claimed as 
Bipolar Condition, Chronic Depression and insomnia."  The 
appellant claimed that this condition was a result of a personal 
assault during service.  An appeal of this decision was not 
perfected thereby making the decision final.  Final decisions may 
be reopened by submitting new and material evidence.  38 U.S.C.A. 
§ 5108.  

A claim filed in June 2003 included the written statement, "I am 
submitting new medical evidence to reopen my claim for S/C NP 
condition to include PTSD."  The RO did not treat this as a 
claim to reopen the previously denied claimed.  Rather, the RO 
treated it as a new claim for entitlement to service connection 
for PTSD.  

This claim is related to the same claimed personal assault and 
the same claimed neuropsychiatric condition - though claimed 
under a different diagnosis - as the claim adjudicated in the 
final November 2001 rating decision.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record); see also Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury when it is an independent claim based 
on a distinct factual basis).  As a result, the claim filed in 
June 2003 should be treated as a claim to reopen the previously 
denied claim.

Before reaching the merits of the appellant's psychiatric claim, 
the Board must rule on the matter of reopening the claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it is proper for the claim to be reopened.  See Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The reopened issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied entitlement 
to service connection for, inter alia, "Neuropsychiatric 
Disorder also claimed as Bipolar Condition, Chronic Depression 
and insomnia"; the appellant filed a timely notice of 
disagreement and the RO issued a statement of the case dated in 
January 2003.  The Veteran filed an untimely substantive appeal 
in April 2003 and the decision became final.

2.  Evidence received since the November 2001 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  



CONCLUSIONS OF LAW

1.  The November 2001 rating decision which denied service 
connection for Neuropsychiatric Disorder also claimed as Bipolar 
Condition, Chronic Depression and insomnia is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the November 2001 rating 
decision is new and material; and the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.303, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In this case, given the favorable action taken below in reopening 
the appellant's claim, the Board finds that no further discussion 
of the VCAA is required in this case.  

II.  New and material evidence

In a rating decision issued in November 2001, the RO denied 
entitlement to service connection for, inter alia, 
"Neuropsychiatric Disorder also claimed as Bipolar Condition, 
Chronic Depression and insomnia."  The appellant claimed that 
this condition was a result of a personal assault during service.  
The basis for the denial of the appellant's claim in November 
2001 was that the condition neither occurred in nor was caused by 
the appellant's active duty for training from January to July 
1981.  The RO also found that the evidence did not establish a 
link or nexus between the appellant's contentions of sexual 
harassment and her active military service.  An appeal of this 
decision was not perfected thereby making the decision final.  

Final decisions may be reopened by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  A claim filed in June 2003 
included the written statement, "I am submitting new medical 
evidence to reopen my claim for S/C NP condition to include 
PTSD."  

The evidence added to the appellant's claims file since November 
2001 consists of private and VA treatment records and a VA 
examination dated in February 2005.  These records note treatment 
for and diagnoses of PTSD, in addition to diagnoses of major 
depressive disorder, bipolar disorder, major depression, chronic 
undifferentiated schizophrenia, major depressive disorder with 
severe psychiatric features, and adjustment disorder.  In this 
regard, the Board notes that many of the later records associated 
with the appellant's claims file since November 2001 indicate 
that the appellant's diagnosed PTSD was due to military sexual 
trauma.  It is not clear from these records, however, whether 
these records refer to the appellant's reserve service generally 
or her active duty for training from January to July 1981.  The 
February 2005 VA examination diagnosed the appellant with severe 
chronic undifferentiated schizophrenia.  This examiner found that 
the appellant did not meet the criteria for a diagnosis of PTSD.  
Finally, the appellant provided numerous statements regarding the 
sexual assaults that she states took place in during her military 
service.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence submitted since November 2001 consists of private 
and VA medical records and a VA examination dated in February 
2005.  These records are new in that they had not previously been 
submitted, and they indicate that the appellant now has diagnosis 
of PTSD with treatment for PTSD and other psychiatric disorders 
due to military sexual trauma.  It is noted once again that the 
credibility of this evidence is presumed for the limited purpose 
of reopening the claim.  Accordingly, the Board finds that 
because this evidence addresses an element of the appellant's 
claim that was not present in November  2001 it is considered to 
be material.  This new evidence, when considered by itself or in 
conjunction with the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim and is not cumulative or redundant in nature.  Therefore, 
the evidence is considered to be both new and material and the 
claim is reopened.  38 C.F.R. § 3.156(a). 





ORDER

The claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD is reopened, and to this 
extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the appellant's claim 
so that she is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that, in the February 2005 VA 
examination in connection with her claim, the examiner noted that 
the appellant was unemployed and that she reported that she was 
receiving Social Security Administration disability benefits.  
The appellant's claims file, however, does not contain records 
related to any such award.  This matter should therefore be 
remanded and records related to any such award should be 
associated with the appellant's claims file.  38 C.F.R. § 3.159.  
See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain 
records in the custody of a Federal department or agency, 
including the Social Security Administration, VA must make as 
many requests as are necessary to obtain relevant records; VA 
will end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would be 
futile).

In this regard, the Board notes that VA's duty to assist 
claimants is codified at 38 U.S.C. § 5103A. VA has a duty to 
"make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim."  Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. 
§ 5103A(a)(1).  Relevant records for the purpose of § 5103A are 
those records that relate to the injury for which the claimant is 
seeking benefits and have a reasonable possibility of helping to 
substantiate the appellant's claim.  Id.  The legal standard for 
relevance requires VA to examine the information it has related 
to medical records and if there exists a reasonable possibility 
that the records could help the appellant substantiate her claim 
for benefits, the duty to assist requires VA to obtain the 
records.  Id.

Next, with respect to the appellant's claim, the Board notes that 
service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, types, 
and circumstances of service, as shown by the Veteran's military 
records and all pertinent medical and lay evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of an in-service stressor for PTSD will vary depending 
on whether or not the appellant actually "engaged in combat with 
the enemy."  Id.

If VA determines that the appellant engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the appellant's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the appellant's service."  Id.

When VA determines that the appellant did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the appellant's lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the appellant's testimony or statements.  See Moreau 
v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of every 
detail, including the appellant's personal participation is not 
required; rather the appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his or 
her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this regard, the Board notes that VA recently amended the 
regulations concerning the evidentiary standards for establish an 
in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), 
with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(liberalizing the evidentiary standard for an in-service stressor 
as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and adding a new paragraph 
(f)(3)).  

Under the amended version of 38 C.F.R. § 3.304(f)(3), service 
connection may be granted for PTSD where the evidence 
establishes: (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the appellant's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the appellant's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  These amended provisions apply 
to all claims pending before VA or the Board on or after July 13, 
2010, including claims that are vacated and remanded by the 
Court.  Id.  

While the appellant's claim in this case is not based on 
stressors related to fear of hostile military or terrorist 
activity, nevertheless, for completeness sake, and as these 
regulations are new, upon remand the appellant should be notified 
of the current regulations pertaining to substantiation of her 
service connection claim for PTSD, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.

Finally, with respect to claims based on personal assault, in 
Patton v. West, 12 Vet. App. 272 (1999), the United States Court 
of Appeals for Veterans Claims (Court) held that special 
consideration must be given to claims for PTSD based on personal 
assault.  In particular, the Court held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the equivalent 
of VA regulations and must be considered.  See also YR v. West, 
11 Vet. App. 393, 398-99 (1998).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information, as service 
records "may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military or 
civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-M1, 
Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, 
para. 5.14c(5)).

For claims involving service connection for PTSD due to personal 
assault, VA regulations provide, in pertinent part, as follows:

(4) If a post-traumatic stress disorder claim is 
based on in- service personal assault, evidence 
from sources other than the Veteran's service 
records may corroborate the Veteran's account of 
the stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the Veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to whether 
it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f).

In this case, the appellant contends that her current psychiatric 
disorders, to include PTSD, are related to sexual assaults that 
she experienced while serving on active duty.  The appellant has 
an extensive history of treatment for psychiatric disorders and 
has been diagnosed with numerous conditions, including major 
depressive disorder, bipolar disorder, major depression, chronic 
undifferentiated schizophrenia, major depressive disorder with 
severe psychiatric features, adjustment disorder, and PTSD.  Many 
of the later records associated with the appellant's claims file 
indicate that the appellant's diagnosed PTSD was due to military 
sexual trauma.  These records, however, do not distinguish 
between the appellant's reserve service and her active duty for 
training from January to July 1981.  

In this case, the Board notes that the appellant's service 
treatment records from January to July 1981 do not indicate 
complaints of or treatment for any psychiatric disorder.  
Treatment records from June 1983, however, indicate treatment for 
anxiety disorder while the appellant was in the Reserves.  Since 
that time the appellant has been seen and treated extensively for 
numerous psychiatric disorders.

In order determine whether the appellant has a psychiatric 
disability that is related to her active service, the appellant 
was provided a VA examination dated in February 2005. The 
examiner indicated that the appellant's claims file had been 
reviewed in connection with the examination and report.  The 
appellant's medical and personal history was noted, and the 
examiner noted that the appellant had written about and claimed 
sexual trauma in service.  After examination, the appellant was 
diagnosed with severe chronic undifferentiated schizophrenia.  
This examiner found that the appellant did not meet the criteria 
for a diagnosis of PTSD.  The examiner also stated that, even 
considering that the appellant's claimed sexual experiences were 
valid, they did not appear to be responsible for her psychiatric 
condition.

In addition to medical records, the appellant has submitted 
lengthy statements regarding the sexual assaults that she reports 
that she suffered in the military.  While it is clear from these 
statements that the appellant felt harassed, it is not clear 
whether the appellant was merely pressured (which advances were 
primarily refused) or whether she was raped or forced to engage 
in unwanted sexual activity.  And while the appellant has 
identified some of the men she says harassed her, the appellant 
is not clear regarding when these events took place.  In this 
regard, the Board notes that the appellant does not specifically 
allege that these events took place during her period of active 
duty for training from January to July 1981 or other period of  
active service.

In this regard, the Board notes that the appellant had active 
duty for training from January to July 1981 and subsequent 
service in the Army Reserves.  In this regard, the Board notes 
that the term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

In order to establish basic eligibility for Veterans' benefits 
based upon active duty for training, the appellant must first 
establish that he or she was disabled from a disease or injury 
incurred or aggravated in the line of duty.  See Laruan v. West, 
11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. 
West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Until "Veteran" status is established for 
a period of active duty for training or a period of inactive duty 
for training, presumptions, including the presumption of 
soundness and the presumption of aggravation, are not for 
application.  See Laruan, supra; Paulson, supra.

Upon remand, the RO should request the Veteran's service 
personnel records and confirm her periods of ACDUTRA or 
INACDUTRA.  

In addition, the appellant should be provided an opportunity to 
submit additional detailed information regarding her in-service 
stressors.  Specifically, the RO should request more detailed 
information from the appellant regarding when the events she 
describes took place, and any further information that may enable 
the RO to verify her stated stressors.  

The Board also finds that an additional VA examination and 
opinion is necessary to determine whether any current psychiatric 
disorder, to include PTSD, is based on a verified stressor or is 
otherwise related to the appellant's active service.  In this 
regard, the Board notes that since the February 2005 VA 
examination, the appellant has received extensive treatment for 
her psychiatric disorders that has included numerous diagnoses of 
major depressive disorder and PTSD due to military sexual trauma.  
An updated examination, that evaluates the appellant and these 
additional medical records is warranted in this case.

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA's duty to assist additionally includes providing a 
medical examination when is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires 
that the record 'indicate' that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

Prior to readjudicating the appellant's claim upon remand, the RO 
should associate with the appellant's claims file any additional 
records of the appellant's treatment for her psychiatric 
conditions that she may identify.  Here, the Board notes that the 
appellant has been treated at the San Juan VA Medical Center.  
Records from this facility dated since November 2008 should be 
associated with the Veteran's claims file. 

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant VCAA-compliant 
notice as to the amended provisions of 
38 C.F.R. § 3.304(f) pertaining to 
verification of in-service stressors for a 
service connection claim for PTSD, 
effective July 13, 2010. 

2.  The RO should request the Veteran's 
service personnel records and confirm her 
periods of ACDUTRA or INACDUTRA.

3.  The RO should take appropriate steps to 
contact the appellant and request that she 
identify all VA and non-VA health care 
providers, other than those already 
associated with the appellant's claims file, 
that have treated her since service for her 
psychiatric disorders.  This should 
specifically include treatment records from 
the San Juan VA Medical Center dated since 
November 2008.

The aid of the appellant in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed. If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing. The appellant may submit 
medical records directly to VA.

4.  The RO should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the appellant, as well as copies of the 
medical treatment records that served as 
the basis for any such decision(s) and the 
claim form filed by the Veteran for such 
benefits.  All attempts to fulfill this 
development must be documented in the 
claims file.  If the search for any such 
records yields negative results, that fact 
should be clearly noted, with the RO 
either documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile and 
the appellant should be informed in 
writing.

5.  The RO should contact the appellant and 
advise her to submit any additional 
information or evidence potentially 
corroborative of her claimed in-service 
stressors.  The appellant should be told to 
be as specific as possible with respect to 
names, dates, locations, and units involved.  
In doing so, the RO should notify the 
appellant that she may submit lay statements 
and/or buddy statements from fellow 
servicemen or people who knew her during this 
period and could verify her report, and 
photos, contemporaneous letters, or other 
information that may corroborate her 
statements.  

6.  After the above development has been 
completed, the RO should schedule the 
appellant for an appropriate VA 
examination in order to determine the 
nature and etiology of any acquired 
psychiatric disorder, to include PTSD.  
The claims file and a separate copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination, the receipt of which 
should be acknowledged in the examination 
report.  Any evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  

The examiner should first determine whether 
the appellant currently has an acquired 
psychiatric disorder, to include PTSD, 
according to the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria.  

If the appellant is diagnosed with PTSD, 
the examiner should specify the stressor(s) 
that provided the basis of the diagnosis.  

If the appellant is diagnosed with an 
acquired psychiatric disorder in addition to, 
or other than, PTSD, the examiner should 
provide an opinion as to whether it is 
likely, unlikely, or at least as likely as 
not that any currently diagnosed acquired 
psychiatric disorder, other than PTSD, was 
incurred or aggravated in the line of duty, 
or is otherwise related to the appellant's 
active military service.  

In offering any opinion, the examiner must 
consider the appellant's service treatment 
records, post-service records, and the 
appellant's lay statements regarding the 
incurrence of her claimed disorder and the 
continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

7.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the appellant's 
claim should be readjudicated based on the 
entirety of the evidence.  If any claim 
remains denied, the appellant and her 
representative should be issued a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the appellant is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate 
by attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


